Exhibit 10.10

AMENDMENT 7

TO THE

GROUP LONG TERM DISABILITY REINSURANCE AGREEMENT

This Amendment 7 (this “Amendment”) to the Group Long Term Disability
Reinsurance Agreement between Symetra Life Insurance Company (“Insurer”) of
Bellevue, Washington and Reliance Standard Life Insurance Company doing business
as Custom Disability Solutions, as Managing Agent (“Managing Agent”) for each of
the participating reinsurers collectively referred to in the Reinsurance
Agreement as the American Disability Reinsurance Underwriters Syndicate (ADRUS
or “Reinsurer”), originally effective January 1, 1999, as amended (the
“Reinsurance Agreement”), is entered into between Symetra and Managing Agent
effective as of the dates stated below in sections 1-5 of this Amendment.

WHEREAS, pursuant to Amendment 6 to the Reinsurance Agreement, the parties
terminated the reinsurance under the Reinsurance Agreement with respect to
policies written on or after June 1, 2011;

WHEREAS, pursuant to that certain Group Long Term & Short Term Disability
Reinsurance Agreement between Symetra and Managing Agent, effective April 1,
2012 (the “2012 Reinsurance Agreement”), the Reinsurer reinsures (i) Group Long
Term Disability (“LTD”) policies written by the Insurer with policy effective
dates on or after April 1, 2012, and (ii) LTD policies written by the Insurer
with policy effective dates from June 1, 2011 up to and including March 31,
2012, effective on each such policy’s next anniversary date occurring on or
after July 1, 2012;

WHEREAS, concurrently with this Amendment, the parties will amend the 2012
Reinsurance Agreement to reinsure LTD policies with policy effective dates prior
to June 1, 2011 which are currently reinsured pursuant to the Reinsurance
Agreement (the “Legacy Block”); and

WHEREAS, the parties desire to amend the Reinsurance Agreement to terminate the
reinsurance for Legacy Block policies that will be reinsured pursuant to the
2012 Reinsurance Agreement, as amended.

NOW THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

1. Effective February 1, 2013, the Reinsurance Agreement shall be terminated
with respect to the Interstate Electrical Services and Identity Group Holdings,
LLC Legacy Block LTD policies; however, the Reinsurer shall remain liable under
the Reinsurance Agreement for all claims incurred under the Interstate
Electrical Services and Identity Group Holdings, LLC Legacy Block LTD policies
prior to February 1, 2013.

 

2. Effective March 1, 2013, the Reinsurance Agreement shall be terminated with
respect to the Fischbein LLC Legacy Block LTD policy; however, the Reinsurer
shall remain liable under the Reinsurance Agreement for all claims incurred
under the Fischbein LLC Legacy Block LTD policy prior to March 1, 2013.

 

3. Effective June 1, 2013, except for the Parkdale Mills, Parkdale America and
U.S. Cotton Legacy Block LTD policies and LTD policies administered by Excess
Risk Underwriters, Inc. (“ERU”), the Reinsurance Agreement shall be terminated
with respect to all remaining Legacy Block LTD Policies; however, the Reinsurer
shall remain liable under the Reinsurance Agreement for all claims incurred
under such policies prior to June 1, 2013.

 

1



--------------------------------------------------------------------------------

4. Effective July 1, 2013, the Reinsurance Agreement shall be terminated with
respect to the Parkdale Mills, Parkdale America and U.S. Cotton LTD policies;
however, the Reinsurer shall remain liable under the Reinsurance Agreement for
all claims incurred under the Parkdale Mills, Parkdale America and U.S. Cotton
LTD policies prior to July 1, 2013.

 

5. Effective February 1, 2014, the Reinsurance Agreement shall be terminated
with respect to any remaining in-force Legacy Block LTD Policies, including but
not limited to reinsurance under the Reinsurance Agreement for LTD policies
administered by ERU; however, the Reinsurer shall remain liable under the
Reinsurance Agreement for all claims incurred under such policies prior to
February 1, 2014.

 

6. All claims incurred under LTD policies while such policies were reinsured
under the Reinsurance Agreement will continue to be administered by the Managing
Agent.

 

7. All provisions of the Reinsurance Agreement not in conflict with the
provisions of this Amendment will continue unchanged.

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed on its behalf by the signature of its duly authorized representative as
of the dates shown below:

 

CUSTOM DISABILITY SOLUTIONS   SYMETRA LIFE INSURANCE COMPANY By:  

/s/ Paul K. Fields

  By:  

/s/ Thomas M. Foran

Name:   Paul K. Fields   Name:   Thomas M. Foran Title:   CFO   Title:   Vice
President Date:   4/16/13   Date:   4/16/2013

 

2